Title: [Diary entry: 11 June 1785]
From: Washington, George
To: 

Saturday 11th. Mercury at 71 in the Morning—75 at Noon and  at Night. After Breakfast Mr. Whiting, Doctr. Graham, & Mr. Wyatt went away and my Brother Charles Washington, Colo. Robt. H. Harrison of Maryland & Mr. Ballendine & his Sister Fanny came to Dinner. In the Evening Colo. Jno. Mercer his wife & Miss Sprig came—All of whom stayed the Night. Showers around us, but none fell here. The Morning was quite calm. In the Afternoon a small Southerly Breeze and very warm.